Citation Nr: 1031013	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1966 
through August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The Veteran's disabilities do not permanently prevent him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
purposes of nonservice-connected pension benefits have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.3, 3.102, 3.342, 4.17 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will attempt 
to obtain on behalf of the claimant, and (3) any evidence that 
the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Veteran was apprised of VA's duties to both notify and assist 
in correspondence dated in May 2007 and September 2007, prior to 
the initial adjudication of his claim for nonservice-connected 
pension benefits.  Specifically, regarding VA's duty to notify, 
the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to non-service 
connected pension benefits, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claim for non-service 
connected pension benefits.  The Board notes that a VA 
audiological examination was obtained in August 2007, which 
included an October 2007 addendum where the examiner rendered an 
opinion as to whether the Veteran's hearing loss and tinnitus 
would prevent him from obtaining or retaining gainful employment; 
and a VA General Medical Examination was obtained in October 
2007, where the examiner rendered an opinion as to the effect of 
the Veteran's diabetes on his ability to obtain or retain gainful 
employment.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file, and considered all of the pertinent 
evidence of record, including the severity of the Veteran's 
hearing loss, tinnitus, and diabetes, and the effect his 
disabilities had on his employment.  Accordingly, the Board finds 
that VA's duty to assist with obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  In summary, no duty to assist was 
unmet.

II.  Merits of the Claim

Subject to income limitations, improved pension is payable to 
Veterans of a period or period of wars because of nonservice-
connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.3(a)(3) (2009).  Here, 
according to the Veteran's DD Form 214, which shows that he 
served on active duty from December 1966 through August 1970, the 
Veteran has the requisite 90 days or more of wartime service.  
See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  Because 
the Veteran is not of age 65 or older, (His DD Form 214 shows 
that he was born in 1948) it must be shown that he is permanently 
and totally disabled from nonservice-connected disability not due 
to his own willful misconduct.  See 38 U.S.C.A. §§ 1502, 1513(a), 
1521(a) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.3(a)(3)(vi), 
3.342 (2009).

Here, the Board finds that the Veteran is not permanently and 
totally disabled due to his disabilities, and therefore, the 
Board does not find that the Veteran is entitled to non-service 
connected pension benefits.  The Veteran's only disabilities 
which have been noted by the medical evidence of record include 
his service-connected hearing loss as well as his non-service 
connected tinnitus and his nonservice-connected diabetes mellitus 
with retinopathy (and other diabetic complications).  In 
addition, outpatient treatment records dated from August 2007 
through September 2008 also note that the Veteran suffers from 
hypertension Hepatitis C, senile nuclear sclerosis, and 
adjustment disorder with depressed mood; however, none of these 
disabilities render him unemployable.  

Specifically, at the October 2007 General Medical examination, 
the Veteran reported that he was asymptomatic and was diagnosed 
with diabetes while he was being evaluated for other medical 
issues.  The examiner noted that the Veteran's diabetic 
complications included increased urination, and episodes of 
hypoglycemia, and noted that his corrected visual acuity was 
20/50+ in the left eye, and 20/30-1 in the right eye.  The 
examiner diagnosed the Veteran with diabetes mellitus, type II, 
not well controlled with retinopathy.  The examiner noted that 
the Veteran had normal creatinine and severe deconditioning.  In 
terms of the effect of his diabetes mellitus on his daily 
activities, the examiner explained that his disability prevented 
sports and moderately affected exercise and recreation, but did 
not impact any other daily activities, including chores, 
shopping, traveling, feeding, bathing, dressing, etc.

Also, the examiner noted that he was asked to assess the severity 
of the Veteran's diabetes mellitus in terms of its impact on his 
ability to obtain or retain gainful employment.  The examiner 
opined that the Veteran's diabetes mellitus did not impact his 
ability to obtain or retain gainful employment.  At this 
examination, the Veteran reported that he occasionally tries to 
walk around the block (for exercise), but that overall, he has 
stopped doing any significant physical activity, and according to 
the examiner, "severe deconditioning", was his primary problem.  
In summary, the examiner reported that the Veteran was severely 
deconditioned-i.e. out of shape, but opined that his diabetes 
mellitus did not impact his ability to obtain or retain gainful 
employment.  

At this 2007 General Medical Examination, the examiner reviewed 
all the Veteran's systems, including his sinuses, cardiovascular 
system, gastrointestinal system, musculoskeletal system, upper 
and lower extremities, and neurologic system; in addition to 
conducting an endocrine exam, and a pulmonary examination.  After 
a thorough general medical examination, the VA examiner did not 
report any major disabilities (besides diabetes mellitus 
discussed above), beyond noting evidence of hepatitis C, minimal 
left sided weakness due to polio as a child, a rash on his hand, 
and the Veteran's report of occasional pain in his ankles, and 
soles of his feet.  In summary, the October 2007 VA examiner did 
not find that the Veteran suffered from any other disabilities 
which combined would make him permanently and totally disabled 
for pension purposes.  

Finally, in an October 2007 addendum to an August 2007 
audiological examination, the examiner reported that the severity 
of the Veteran's hearing loss and tinnitus would not prevent him 
from obtaining or retaining gainful employment.  The audiologist 
explained that the Veteran did not wear hearing aids, and was 
able to communicate with the examiner very well during his 
appointment.

After examining the evidence of record in its entirety, there is 
no medical evidence of any one disability, or combination of 
disabilities, which have been determined by a physician to render 
the Veteran permanently and totally disabled for pension 
purposes.

Regarding his employment history, on several occasions throughout 
the pendency of the appeal, the Veteran reported that he worked 
part-time as a custodian for the American Red Cross.  He noted 
that he earned $400 a month at this job.  See October 2007 VA 
examination, and October 2007 Improved Pension Eligibility 
Verification Report.  He reported that he had worked for the 
American Red Cross for less than one year, but had only missed 
one day for a doctor's appointment.  Prior to his part-time 
employment with the Red Cross, the Veteran reported working for 
the WMCA but noted that he was fired after he stole food out of 
the garbage.  The Veteran did not report that he was fired, i.e. 
unable to retain his employment with the WMCA, because of a 
physical or mental disability; rather, he described his behavior 
as the reason for being fired.  See December 2006 entry in the 
Kansas City outpatient treatment records.  Besides his diabetes 
mellitus, the Veteran has not mentioned any other disability 
which impacts his ability to obtain employment, and as discussed 
above, diabetes has not been found to prevent him from obtaining 
or retaining employment.  See October 2007 VA examination.  

The Board acknowledges the representative's argument that the 
Veteran is currently working part-time and that this part time 
employment does not constitute substantially gainful employment.  
The fact remains, however, that there is no evidence that any 
current disability renders him unemployable.  In summary, the 
medical evidence does not show that the Veteran is permanently 
and totally disabled.  As such, the Board finds that entitlement 
to non-service connected pension benefits is not warranted.  


ORDER

A permanent and total disability rating for nonservice-connected 
pension benefits is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


